                                            Case 18-12164-CSS                                     Doc 7              Filed 10/11/18                         Page 1 of 21

 Fill in this information to identify the case:

 Debtor name            Taylor Gourmet MGMT LLC

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               18-12164
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $            66,647.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $            66,647.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          237,813.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        2,108,374.25


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          2,346,187.25




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                                     Case 18-12164-CSS                    Doc 7       Filed 10/11/18         Page 2 of 21

 Fill in this information to identify the case:

 Debtor name          Taylor Gourmet MGMT LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12164
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                                                                            Disbursement/
            3.1.     Eagle Bank                                             Operating                        1887                                    Unknown




            3.2.     Eagle Bank                                             Payroll                          7314                                    Unknown



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                             $0.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Insurance                                                                                                                     $65,823.00




            7.2.     Taxes                                                                                                                               $824.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                     Case 18-12164-CSS                    Doc 7     Filed 10/11/18       Page 3 of 21

 Debtor         Taylor Gourmet MGMT LLC                                                      Case number (If known) 18-12164
                Name




 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                   $66,647.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No.   Go to Part 8.
       Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No.   Go to Part 9.
       Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

       No.   Go to Part 10.
       Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

       No.   Go to Part 11.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                     Case 18-12164-CSS                    Doc 7     Filed 10/11/18       Page 4 of 21

 Debtor         Taylor Gourmet MGMT LLC                                                      Case number (If known) 18-12164
                Name


     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                       Case 18-12164-CSS                              Doc 7            Filed 10/11/18                Page 5 of 21

 Debtor          Taylor Gourmet MGMT LLC                                                                             Case number (If known) 18-12164
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $66,647.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $66,647.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $66,647.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                     Case 18-12164-CSS                Doc 7      Filed 10/11/18         Page 6 of 21

 Fill in this information to identify the case:

 Debtor name         Taylor Gourmet MGMT LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12164
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                     Case 18-12164-CSS                           Doc 7           Filed 10/11/18              Page 7 of 21

 Fill in this information to identify the case:

 Debtor name         Taylor Gourmet MGMT LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)          18-12164
                                                                                                                                             Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim          Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $11,539.00          $11,539.00
           Arlington County Treasurer's                              Check all that apply.
           Office                                                     Contingent
           2100 Clarendon Blvd.                                       Unliquidated
           Arlington, VA 22201                                        Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $10,768.00          $10,768.00
           Comptroller of Maryland                                   Check all that apply.
           Remittance Processing Center                               Contingent
           Annapolis, MD 21411                                        Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   40561                                Best Case Bankruptcy
                                     Case 18-12164-CSS                           Doc 7           Filed 10/11/18                Page 8 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                         Case number (if known)          18-12164
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $14,187.00    $14,187.00
           Illinois Department of Revenue                            Check all that apply.
           Retailers Occupation Tax                                   Contingent
           Springfield, IL 62796-0001                                 Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $176,971.00     $176,971.00
           Office of Tax and Revenue                                 Check all that apply.
           Customer Service Center                                    Contingent
           1101 4th Street, SW                                        Unliquidated
           Suite W270                                                 Disputed
           Washington, DC 20004
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $24,348.00    $24,348.00
           Virginia Dept of Taxation                                 Check all that apply.
           Office of Customer Services                                Contingent
           PO Box 1115                                                Unliquidated
           Richmond, VA 23218                                         Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $364,189.26
           ACME Paper & Supply Co., Inc.                                            Contingent
           8229 Sandy Court                                                         Unliquidated
           PO Box 422                                                               Disputed
           Savage, MD 20763
                                                                                   Basis for the claim:     Trade Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,951.22
           Ameritel Corporation                                                     Contingent
           15010 Boschart Road                                                      Unliquidated
           Rockville, MD 20850                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                                     Case 18-12164-CSS                      Doc 7         Filed 10/11/18                 Page 9 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                 Case number (if known)            18-12164
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,325.01
          Aramark Uniform Services                                            Contingent
          25259 Network Place                                                 Unliquidated
          Chicago, IL 60673-1252                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,125.70
          B.L. Air Quality Inc                                                Contingent
          6150 Drum Point Rd                                                  Unliquidated
          Deale MD 20751                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $185,272.88
          Baldor Specialy Foods                                               Contingent
          7715 Assateague Drive                                               Unliquidated
          Jessup, MD 20794                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.00
          Bizerba USA Inc.                                                    Contingent
          1804 Fashion Ct                                                     Unliquidated
          Joppa, MD 21085                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $875.00
          Black Iron Group                                                    Contingent
          40 Richards Ave                                                     Unliquidated
          3rd Floor                                                           Disputed
          Norwalk, CT 06854
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,142.50
          Champion Utility Billing Services, LLC                              Contingent
          5671 SE Crooked Oak Ave                                             Unliquidated
          Hobe Sound, FL 33455                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $159.00
          City Carbonic                                                       Contingent
          7709 W 98th St                                                      Unliquidated
          Hickory Hills, IL 60457                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-12164-CSS                       Doc 7         Filed 10/11/18                 Page 10 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                 Case number (if known)            18-12164
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $379.00
          Compass Coffee                                                      Contingent
          1535 7th St NW                                                      Unliquidated
          Washington, DC 20001                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,092.31
          CONCEPT SERVICES                                                    Contingent
          12521 Amherst Dr                                                    Unliquidated
          Austin, TX 78727                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,200.00
          Corporation Guarantee & Trust Company                               Contingent
          3331 Street Road                                                    Unliquidated
          Ste 110                                                             Disputed
          Bensalem, PA 19020
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $128.00
          Cozzini Bros, Inc.                                                  Contingent
          350 Howard Ave                                                      Unliquidated
          Des Plaines, IL 60018                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,368.83
          Crooked Monkey                                                      Contingent
          1342 Florida Ave NW                                                 Unliquidated
          Washington, DC 20009                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Customer Rewards Program                                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Unredeemed Customer Rewards
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Demetrius Agnew                                                     Contingent
          c/o Officer of Workers' Compensation
          4058 Minnesota Avenue NE
                                                                              Unliquidated
          Washington, DC 20019                                                Disputed
          Date(s) debt was incurred                                                         Workers' Compensation Claim #Y66C75212-001
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Case No. 764889
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-12164-CSS                       Doc 7         Filed 10/11/18                 Page 11 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                 Case number (if known)            18-12164
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,000.00
          Developer Six, Inc.                                                 Contingent
          16192 Coastal Highway                                               Unliquidated
          Lewes, DE 19958                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          DigiLink, Inc.                                                      Contingent
          840 South Pickett St                                                Unliquidated
          Alexandria, VA 22304                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,996.06
          Donald J. Weiss, Esq., PC                                           Contingent
          6 Dickinson Drive                                                   Unliquidated
          Suite 110                                                           Disputed
          Chadds Ford, PA 19317
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $977.53
          DRC GROUP, INC.                                                     Contingent
          2420 14th St NW                                                     Unliquidated
          803                                                                 Disputed
          Washington, DC 20009
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $646.13
          ECOLAB FOOD SAFETY                                                  Contingent
          655 Lone Oak Dr                                                     Unliquidated
          Eagan, MN 55121                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,074.60
          FIRST DETECTION SYSTEMS, INC.                                       Contingent
          731 Linden Ave #1                                                   Unliquidated
          Elgin, IL 60120                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,261.50
          FRANCE GRESHAM                                                      Contingent
          506 Main St                                                         Unliquidated
          Suite 205                                                           Disputed
          Gaithersburg, MD 20878
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-12164-CSS                       Doc 7         Filed 10/11/18                 Page 12 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                 Case number (if known)            18-12164
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $115,000.00
          Gift Cards                                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Unredeemed Gift Cards
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $136,840.84
          GOLD CRUST BAKING CO., INC.                                         Contingent
          6200 Columbia Park Rd                                               Unliquidated
          Landover, MD 20785                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,307.78
          Great Forest Sustainability Solutions                               Contingent
          2014 Fifth Ave                                                      Unliquidated
          New York, NY 10035                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          GREATER PEST SOLUTION                                               Contingent
          10007 Greenbelt Rd                                                  Unliquidated
          Apt 301                                                             Disputed
          Lanham, MD 20706
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Guardian Fire Protection Services                                   Contingent
          7668 Standish Place                                                 Unliquidated
          Rockville, MD 20855                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,388.81
          Hadpro                                                              Contingent
          4723A Eisenhower Ave                                                Unliquidated
          Alexandria, VA 22304                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,124.45
          HERR FOODS, INC.                                                    Contingent
          20 Herr Drive                                                       Unliquidated
          PO Box 300                                                          Disputed
          Nottingham, PA 19362
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-12164-CSS                       Doc 7         Filed 10/11/18                 Page 13 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                 Case number (if known)            18-12164
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,936.48
          Highland Baking Company                                             Contingent
          2301 Shermer Rd                                                     Unliquidated
          Northbrook, IL 60062                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $837.19
          HINES 1200 NINETEENTH STREET LLC                                    Contingent
          1200 19th St NW                                                     Unliquidated
          #930                                                                Disputed
          Washington, DC 20036
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,093.99
          HOBART SERVICE                                                      Contingent
          4 Gloria Lane                                                       Unliquidated
          Fairfield, NJ 07004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $650.00
          INDUSTRIAL STEAM CLEANING INC                                       Contingent
          PO Box 1130                                                         Unliquidated
          Rockville, MD 20849                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,625.00
          Integrated Design Consultants, LLC                                  Contingent
          1301 Gibbs Ct.                                                      Unliquidated
          Bel Air, MD 21014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,275.00
          JOE CEREGHINO                                                       Contingent
          24620 Byrme Meadow                                                  Unliquidated
          SQ 303                                                              Disputed
          Aldie, VA 20105
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,461.77
          Laura Metzler Photography                                           Contingent
          2009 Beacon Place                                                   Unliquidated
          Reston, VA 20191                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-12164-CSS                       Doc 7         Filed 10/11/18                 Page 14 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                 Case number (if known)            18-12164
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,005.05
          Leonard Paper Company                                               Contingent
          725 N. Haven St                                                     Unliquidated
          Baltimore, MD 21205-2986                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,300.00
          M&S Welding                                                         Contingent
          354 White Oak Rd                                                    Unliquidated
          #103                                                                Disputed
          Fredericksburg, VA 22405
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,052.21
          Millennium Midwest                                                  Contingent
          4102 Loop 337                                                       Unliquidated
          New Braunfels, TX 78130                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,100.83
          Mimeo.com                                                           Contingent
          PO Box 654018                                                       Unliquidated
          Dallas, TX 75265-4018                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,201.79
          Moki Media Hakki LLC                                                Contingent
          1305 Wisconsin Ave NW                                               Unliquidated
          Suite 2A                                                            Disputed
          Washington, DC 20007
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          Moss Adams LLP                                                      Contingent
          2040 Main St                                                        Unliquidated
          Suite 900                                                           Disputed
          Irvine, CA 92614
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,609.05
          One Source Systems                                                  Contingent
          1900 Fenwick Street NE                                              Unliquidated
          Suite A                                                             Disputed
          Washington, DC 20002
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-12164-CSS                       Doc 7         Filed 10/11/18                 Page 15 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                 Case number (if known)            18-12164
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.00
          QSR Automations, INC.                                               Contingent
          2301 Stanley Gault Parkway                                          Unliquidated
          Louisville, KY 40223                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $145.00
          QUICK KEY LOCKSMITH                                                 Contingent
          1451 W Irving Park Rd                                               Unliquidated
          Chicago, IL 60613                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,376.50
          Recycle Track Systems, Inc.                                         Contingent
          435 Hudson St                                                       Unliquidated
          Suite 404                                                           Disputed
          New York, NY 10014
                                                                             Basis for the claim:    Utilities
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $243.02
          ReD SOLUTIONS                                                       Contingent
          4102 Loop 337                                                       Unliquidated
          New Braunfels, TX 78130                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,571.37
          Regency Enterprises Inc.                                            Contingent
          PO Box 205325                                                       Unliquidated
          Dallas, TX 75320                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.63
          Repair 24                                                           Contingent
          PO Box 201                                                          Unliquidated
          The Plains, VA 20198                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,132.50
          Ropes & Gray LLP                                                    Contingent
          1211 Avenue of the Americas                                         Unliquidated
          New York, NY 10016                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-12164-CSS                       Doc 7         Filed 10/11/18                 Page 16 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                 Case number (if known)            18-12164
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,266.88
          ROTO-ROOTER                                                         Contingent
          5672 Collections Center Dr                                          Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,517.50
          Salesforce.com Inc                                                  Contingent
          The Landmark @ One Market                                           Unliquidated
          Suite 300                                                           Disputed
          San Francisco, CA 94105
                                                                             Basis for the claim:    Professional Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,485.00
          Sam Hurd Photography                                                Contingent
          917 Army Rd                                                         Unliquidated
          Towson, MD 21204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.00
          SHRED ACE                                                           Contingent
          PO Box 15519                                                        Unliquidated
          Durham, NC 27704                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,322.25
          Snak King                                                           Contingent
          62563 Collection Center Dr                                          Unliquidated
          Chicago, IL 60693-0123                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,422.64
          Superior Signs                                                      Contingent
          2510 Willis Road                                                    Unliquidated
          Richmond, VA 23237                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $831,446.35
          SYSCO BALTIMORE                                                     Contingent
          8000 Dorsey Run Rd                                                  Unliquidated
          Jessup, MD 20794                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 18-12164-CSS                       Doc 7         Filed 10/11/18                 Page 17 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                                 Case number (if known)            18-12164
              Name

 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $27,192.38
           Sysco Chicago Inc.                                                 Contingent
           250 Weiboldt Drive                                                 Unliquidated
           Des Plaines, IL 60016                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $6,645.55
           Testa Produce, Inc.                                                Contingent
           4555 S. Racine Ave                                                 Unliquidated
           Chicago, IL 60609                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,675.95
           The Door Marketing Group, LLC                                      Contingent
           37 W. 17th Street                                                  Unliquidated
           Fifth Floor                                                        Disputed
           New York, NY 10011
                                                                             Basis for the claim:    Professional Services
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.62      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,833.29
           THE O'KEEFE GROUP, INC.                                            Contingent
           PO Box 1240                                                        Unliquidated
           Attleboro, MA 02703                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,470.00
           The Playlist Generation                                            Contingent
           6121 Sunset Blvd                                                   Unliquidated
           Los Angeles, CA 90028                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $132.67
           Triton Imaging Systems                                             Contingent
           31320 Via Colinas                                                  Unliquidated
           Suite 103                                                          Disputed
           Westlake Village, CA 91362
                                                                             Basis for the claim:    Trade Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                   Case 18-12164-CSS                       Doc 7       Filed 10/11/18             Page 18 of 21

 Debtor       Taylor Gourmet MGMT LLC                                                            Case number (if known)   18-12164
              Name

 5a. Total claims from Part 1                                                                       5a.       $             237,813.00
 5b. Total claims from Part 2                                                                       5b.   +   $           2,108,374.25

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $             2,346,187.25




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 12 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 18-12164-CSS                  Doc 7        Filed 10/11/18          Page 19 of 21

 Fill in this information to identify the case:

 Debtor name         Taylor Gourmet MGMT LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12164
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Principal
              lease is for and the nature of              Comprehensive
              the debtor's interest                       Retirement Program for
                                                          Defined Contribution
                                                          dated 04/06/16
                  State the term remaining

              List the contract number of any                                        Principal Life Insurance Company
                    government contract                                              Des Moines, IA 50392-0001




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 18-12164-CSS                  Doc 7      Filed 10/11/18       Page 20 of 21

 Fill in this information to identify the case:

 Debtor name         Taylor Gourmet MGMT LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         18-12164
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
Case 18-12164-CSS   Doc 7   Filed 10/11/18   Page 21 of 21
